DETAILED ACTION
“Separation System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Compression mechanism” in claims 1, 26, and 37
“Door choke biasing arrangement” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
The “compression mechanism” includes at least a compression screw in cooperation with a compression chamber (¶0022)
The “door choke biasing arrangement” comprises at least a spring (¶0140).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Allowable Subject Matter
Claims 1, 4-6, 9, 12, 14-15, 17-18, 20-21, 26-27, and 30-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Boerger (US 2015/0182879 Al) - as applied in the Final Office Action (mailed 05/11/2021) - while Boerger teaches many aspects of the instant invention, Boerger does not disclose that the vacuum system includes a blower. In the response (filed 10/08/2021) Applicant argued against the addition of a blower within the system of Boerger, stating -
Boerger specifically teaches away from the introduction of air into the device in paragraph [0015] of Boerger, which recites: 
"In addition, for the device according to the present invention it is provided that the filter pipe is surrounded radially outwardly, at a distance, by a tight jacket, and that a liquid space is formed between the filter pipe and the jacket, and that the jacket has the fluid outlet in its region that is at the lowermost point during operation of the device. In this way, an undesirable and disturbing entry of air into the device is prevented by a simple design." (Emphasis added.) 
This is in direct contradiction to the Examiner's statement that "that one of ordinary skill in the art would have understood that the vacuum device of Boerger is configured to draw air and liquid through the filtration portion and inlet via the compression chamber." See Office Action at page 22. (Emphasis added.) 
Simply put, Boerger teaches away from the inclusion of air into the device and one of ordinary skilled in the art would not be motivated from the use of a blower to draw air though the device of Boerger.
These arguments are found persuasive, and the Examiner agrees that one of ordinary skill in the art would not have been motivated to add a blower to the vacuum system of Boerger such that said vacuum supply system fluidly connected to the collection cavity to generate a vacuum within the cavity thereby drawing air through said at least one filtration portion and from the inlet via the compression chamber so as to draw unprocessed mixture through the inlet and into the compression chamber.
	Other separator systems have been identified wherein a compression screw is located within a compression chamber, and a vacuum is created within the compression chamber, such systems include Sirevaag (WO-9608364-A1) and Cox (US 3,938,434). Additionally, a separator system that utilizes a blower to generate a vacuum within the cavity thereby drawing air through said at least one filtration portion and from the inlet via the compression chamber so as to draw unprocessed mixture through the inlet and into the compression chamber has been identified in Olson (US 2013/0105414 A1). 
	In all of the separator systems that include a compression screw within a compression chamber, the vacuum is created by a liquid pump and it would not have been obvious to one of ordinary skill in the art to add a blower to these systems, or to feed these systems by using a vacuum supply system fluidly connected to the collection cavity to generate a vacuum within the cavity thereby drawing air through said at least one filtration portion and from the inlet via the compression chamber so as to draw unprocessed mixture through the inlet and into the compression chamber. Additionally, no motivation has been found within the prior art of record to teach or suggest that adding a compression screw (or other physical compression mechanism such as a reciprocating ram) to a vacuum separation system such as that disclosed in Olson would be beneficial. 
For these reasons, independent claims 1, 26, and 37, are deemed patentably distinct over the prior art of record due to their unique combination of components. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725